                             Case 3:19-cv-05941-WHA Document 30 Filed 12/17/19 Page 1 of 2



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   PAUL “PETE” N. McCLOSKEY (SBN 24541)
                        rumseyfarm@aol.com
                    3   ERIC J. BUESCHER (SBN 271323)
                        ebuescher@cpmlegal.com
                    4   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    5   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    6   840 Malcolm Road
                        Burlingame, CA 94010
                    7   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    8
                        Attorneys for Plaintiffs Save The Bay, Committee for Green Foothills,
                    9   and Citizens’ Committee to Complete the Refuge

                10
                                                      IN UNITED STATES DISTRICT COURT
                11
                                                FOR NORTHERN DISTRICT OF CALIFORNIA
                12

                13      SAN FRANCISCO BAYKEEPER; SAVE      CASE NO. 3:19-cv-05941-WHA
                        THE BAY; COMMITTEE FOR GREEN
                14      FOOTHILLS; and CITIZENS’ COMMITTEE PLAINTIFFS SAVE THE BAY,
                        TO COMPLETE THE REFUGE,            COMMITTEE FOR GREEN FOOTHILLS,
                15                                         AND CITIZENS’ COMMITTEE TO
                                   Plaintiffs,             COMPLETE THE REFUGE’S
                16                                         CERTIFICATE OF INTERESTED
                              v.                           ENTITIES OR PERSONS
                17
                        U.S. ENVIRONMENTAL PROTECTION
                18      AGENCY, and ANDREW R. WHEELER, in
                        his official capacity as Administrator of the U.S.
                19      Environmental Protection Agency,

                20                      Defendants.

                21

                22

                23

                24

                25

                26
                27

                28
       ♼                PLAINTIFFS SAVE THE BAY, COMMITTEE FOR GREEN FOOTHILLS, AND
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        CITIZENS’ COMMITTEE TO COMPLETE THE REFUGE’S CERTIFICATE OF
                        INTERESTED ENTITIES OR PERSONS; CASE NO. 3:19-cv-05941-WHA
                             Case 3:19-cv-05941-WHA Document 30 Filed 12/17/19 Page 2 of 2



                    1           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named

                    2   parties, there is no such interest to report.

                    3

                    4   Dated: December 17, 2019                COTCHETT, PITRE & McCARTHY, LLP
                    5                                           By:     /s/ Eric J. Buescher
                                                                        JOSEPH W. COTCHETT
                    6                                                   PAUL “PETE” N. McCLOSKEY
                                                                        ERIC J. BUESCHER
                    7                                                   SARVENAZ “NAZY” J. FAHIMI
                    8                                           Attorneys for Plaintiffs Save The Bay, Committee for Green
                                                                Foothills, and Citizens’ Committee to Complete the Refuge
                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
       ♼                PLAINTIFFS SAVE THE BAY, COMMITTEE FOR GREEN FOOTHILLS, AND                                             1
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        CITIZENS’ COMMITTEE TO COMPLETE THE REFUGE’S CERTIFICATE OF
                        INTERESTED ENTITIES OR PERSONS; CASE NO. 3:19-cv-05941-WHA
